DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the amendment and remarks filed 03/04/2021, where:
Claims 1, 3-12, 14-15 and 18-20 have been amended;
Claims 2, 13 and 16-17 have been cancelled; and
Claims 1, 3-12, 14-15 and 18-20 are currently pending and considered herein.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 14-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
Computer-readable media having computer-executable instructions embodied thereon that when executed, provide an estimate of when clinical invoices will be paid, the method comprising: accessing paid billing records that comprise clinical procedure information received over a computer network from an electronic health record; generating a plurality of payment probability curves using a survival analysis that uses the paid billing records as input, wherein the plurality of the payment probability curves comprises individual payment probability curves for different types of payers and wherein the plurality of the payment probability curves comprises individual payment probability curves for different types of clinical procedures; determining that a subset of payment probability curves from the plurality of payment probability curves are similar; generating a composite payment probability curve by clustering the subset of payment probability curves into the composite payment probability curve; associating the composite payment probability curve with a first type of payer associated with an individual payment probability curve from the subset of payment probability 
 
Independent claims 8 and 15 recite substantially similar limitations. The claimed invention is essentially directed to the abstract idea of managing data, and analyzing and making predictions based on the analyses.   
The limitations of generating a plurality of payment probability curves; generating a composite payment probability curve; calculating an estimated probability of payment for an invoice sent to a payer; and determining that the estimated probability of payment exceeds a threshold, in the context of this claim, encompasses one skilled in the pertinent art to manually determine, analyze and predict a probability of payment exceeding a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a “computer-readable media” and a “system” to access, analyze and predict various probabilities related to an entity. The computer components in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of partitioning information and providing statistics about that information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of associating the composite payment probability curve with a first type of payer associated with an individual payment probability curve from the subset of payment probability curves used to generate the composite payment probability curve; and calculating an estimated probability of payment for an invoice sent to a payer of the first type of payer using a time the invoice has been unpaid and the composite payment probability curve amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations found in the dependent claims merely detail a type of data, or sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 
In addition, the claims are directed to an abstract idea that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method for users to access medical records and patient data, to analyze interactions and probabilities in the data, and provide a determination of payment 




Response to Arguments
	Applicant’s amendment and response filed March 4, 2021 has been fully considered, but they are not entirely persuasive. The following explains why:
Applicant’s arguments pertaining to prior art rejections are persuasive. The amended claims have been addressed with regard to the 35 U.S.C. 103 rejection discussed above. 
Regarding independent claims 1, 8 and 15, the arguments pertaining to the prior art references at pages 12-13 in the Remarks are persuasive, particularly because the limitations accessing paid billing records that comprise clinical procedure information received over a computer network from an electronic health record; and generating a plurality of payment probability curves using a survival analysis that uses the paid billing records as input, wherein the plurality of the payment probability curves comprises individual payment probability curves for different types of payers, and wherein the plurality of the payment probability curves comprises individual payment probability curves for different billed amounts was not explicitly found in the prior art. Also the clinical factors involved with the above limitations including clinical factors comprising a payer class and a clinical procedure type. The closest prior art references include U.S. 2016/0078552 A1 to Mercer et al., hereinafter “Mercer,” in view of U.S. 7,904,306 B2 to Johnson et al., hereinafter “Johnson,” in view of U.S. 2017/0017760 A1 to Freese et al., hereinafter “Freese,” in view of U.S. 2010/0257074 A1 to Hendrickson, hereinafter “Hendrickson” and further in view of U.S. 2005/0165681 A1 to Heinemann et al., hereinafter “Heinemann.” However, the references do not specifically describe the above limitations and the particular 
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. 101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the claims have been addressed with regard to the 35 U.S.C. 101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). At page 21 of Applicant’s Remarks, Example 42 from the PEG is referenced to show additional elements that suggests that indication of payment probability for a person having a certain clinical procedure is patent eligible. However, Example 42 takes non-standardized input data and transforms them to standardized format that is then transmitted and understood by subsequent computing devices in a standardized format, regardless of the input data. If there were potential claim limitations included in the current claims that support the formatting of data into information that is “standardized,” then Example 42 would more properly apply, carrying much more weight as an argument for patentable subject matter. 
Merely pointing out the appropriate grouping into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. In the pending application, there doesn’t appear to be any demonstrable improvement in technology per se. Rather, it appears the general purpose technology is merely being leveraged as a tool to link the process to a technological environment to manage wearable device 
The claims are not only analyzed with respect to what is well-understood, routine, and conventional, but have also been considered with respect to other considerations as part of the 2B analysis of the Alice/Mayo test. Many of these considerations for subject matter eligibility overlap, and often more than one consideration is relevant to analysis of an additional element. Not all considerations will be relevant to every element, or every claim. Because the evaluation in Step 2B is not a weighing test, it is not important how the elements are characterized or how many considerations apply from this list, see MPEP 2106.05 (II). Thus, the Examiner finds that the claims as argued amount to merely linking the abstract idea to a particular technological environment as a field of use; please refer to MPEP 2106.05(h).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        09/29/2021


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686